                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



STEPHEN W. BYERLY,                            )      Case No. 1:19 CV 912
                                              )
                       Plaintiff,             )
                                              )      JUDGE SOLOMON OLIVER, JR.
               vs.                            )
                                              )
JAMES L. DeWEESE, et al.,                     )      JUDGEMENT ENTRY
                                              )
                       Defendants.            )



       In accordance with the court’s accompanying Memorandum of Opinion and Order,

Plaintiff’s complaint is hereby dismissed. The court further certifies that an appeal from this

decision could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.



                                              /S/ SOLOMON OLIVER, JR.
                                              SOLOMON OLIVER, JR.
September 13, 2019                            United States District Judge
